EXHIBIT 10.4 Execution Version Published CUSIP Number: 109698AA8 Revolving A Credit Facility CUSIP Number: 109698AB6 Revolving B Credit Facility CUSIP Number: 109698AC4 CREDIT AGREEMENT among THE BRINK’S COMPANY, as Parent Borrower, THE SUBSIDIARY BORROWERS REFERRED TO HEREIN, CERTAIN OF PARENT BORROWER’S SUBSIDIARIES, as Guarantors, VARIOUS LENDERS, BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as Documentation Agent, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Syndication Agents, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing Lender and Swingline Lender Dated as of August 11, 2006 WACHOVIA CAPITAL MARKETS, LLC and J.P. MORGAN SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE I DEFINITIONS, ETC. Section 1.1 Definitions. 1 Section 1.2 General. 25 Section 1.3 Other Definitions and Provisions. 25 Section 1.4 Accounting Terms. 25 Section 1.5 Redenomination of Certain Foreign Currencies and Computation of Dollar Equivalents. 26 ARTICLE II CREDIT FACILITIES Section 2.1 Amount and Terms of Credit. 27 Section 2.2 Procedure for Advances of Revolving Credit Loans. 28 Section 2.3 Conversion and Continuation of Revolving Credit Loans 30 Section 2.4 Repayment of Loans. 31 Section 2.5 Competitive Bid Loans and Procedures. 32 Section 2.6 Swingline Loans. 37 Section 2.7 Termination of Commitments 39 Section 2.8 Commitment Reductions 39 Section 2.9 Commitment Increase. 39 Section 2.10 New Class of Commitments 40 Section 2.11 Addition or Removal of Foreign Subsidiary Borrowers; Optional Currencies. 41 Section 2.12 Parent Borrower as Agent for Subsidiary Borrowers. 43 ARTICLE III LETTER OF CREDIT FACILITY Section 3.1 L/C Commitment. 44 Section 3.2 Procedure for Issuance of Letters of Credit. 45 Section 3.3 Fees and Other Charges. 46 Section 3.4 L/C Participations. 47 Section 3.5 Reimbursement Obligation of the Revolving Borrowers. 48 Section 3.6 Obligations Absolute. 49 Section 3.7 Letter of Credit Payments. 49 Section 3.8 Effect of L/C Application. 50 i ARTICLE IV GENERAL LOAN PROVISIONS Section 4.1 Interest and Utilization Fee. 50 Section 4.2 Facility Fee. 52 Section 4.3 Pro Rata Treatment: Manner of Payment. 53 Section 4.4 Crediting of Payments and Proceeds. 53 Section 4.5 Adjustments. 54 Section 4.6 Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by the Administrative Agent. 54 Section 4.7 Changed Circumstances; Illegality. 55 Section 4.8 Indemnity. 60 Section 4.9 Capital Requirements. 60 Section 4.10 Taxes. 61 ARTICLE V CONDITIONS OF CLOSING AND BORROWING Section 5.1 Conditions to Closing. 64 Section 5.2 Conditions to All Extensions of Credit. 67 Section 5.3 Initial Extension of Credit to Each New Foreign Subsidiary Borrower. 68 ARTICLE VI REPRESENTATIONS AND WARRANTIES Section 6.1 Representations and Warranties. 68 Section 6.2 Accuracy and Completeness of Information. 73 Section 6.3 Labor Matters. 74 Section 6.4 Survival of Representations and Warranties. Etc. 74 ARTICLE VII FINANCIAL INFORMATION AND NOTICES Section 7.1 Financial Statements. Etc. 74 Section 7.2 Notice of Litigation and Other Matters. 77 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.1 Payment of Taxes. etc. 78 Section 8.2 Maintenance of Insurance. 78 Section 8.3 Preservation of Corporate Existence, etc. 78 Section 8.4 Compliance with Laws, etc. 79 ii Section 8.5 Compliance with ERISA and the Code. 79 Section 8.6 Compliance with Contracts, etc. 79 Section 8.7 Access to Properties. 79 Section 8.8 Conduct of Business. 79 Section 8.9 Use of Proceeds. 79 Section 8.10 Additional Guarantors. 80 ARTICLE IX NEGATIVE COVENANTS Section 9.1 Financial Covenants. 80 Section 9.2 Limitations on Liens. 80 Section 9.3 Disposition of Debt and Shares of Restricted Subsidiaries: Issuance of Shares by Restricted Subsidiaries: Consolidation. Merger or Disposition of Assets. 82 Section 9.4 Transactions with Affiliates. 83 Section 9.5 Compliance with Regulations T, U and X. 83 Section 9.6 Hedging Agreements. 83 Section 9.7 ERISA. 84 Section 9.8 Limitations on Acquisitions 84 Section 9.9 Sale Leaseback Transactions. 84 Section 9.10 Limitations on Investments. 85 ARTICLE X GUARANTY Section 10.1 Guaranty of Payment. 86 Section 10.2 Obligations Unconditional. 86 Section 10.3 Modifications. 87 Section 10.4 Waiver of Rights. 87 Section 10.5 Reinstatement. 88 Section 10.6 Remedies. 88 Section 10.7 Subrogation 88 Section 10.8 Limitation of Guaranty. 88 Section 10.9 Termination of Guaranty Upon Divestiture. 88 ARTICLE XI DEFAULT AND REMEDIES Section 11.1 Events of Default. 89 Section 11.2 Remedies. 92 Section 11.3 Rights and Remedies Cumulative; Non-Waiver; etc. 93 iii ARTICLE XII THE AGENTS Section 12.1 Appointment. 94 Section 12.2 Delegation of Duties. 94 Section 12.3 Exculpatory Provisions. 94 Section 12.4 Reliance by the Agents. 95 Section 12.5 Notice of Default. 95 Section 12.6 Non-Reliance on the Agents and Other Lenders. 95 Section 12.7 Indemnification. 96 Section 12.8 The Administrative Agent in Its Individual Capacity. 96 Section 12.9 Resignation of Agents: Successor Agents. 97 Section 12.10 Co-Arrangers; Syndication Agents; Documentation Agent. 97 Section 12.11 Issuing Lender and Swingline Lender 97 ARTICLE XIII MISCELLANEOUS Section 13.1 Notices. 97 Section 13.2 Expenses, Indemnity. 99 Section 13.3 GOVERNING LAW. Section 13.4 Consent to Jurisdiction; Waiver. Section 13.5 WAIVER OF JURY TRIAL. Section 13.6 Reversal of Payments. Section 13.7 Accounting Matters. Section 13.8 Successors and Assigns; Participations; Confidentiality. Section 13.9 Disclosure of Information; Confidentiality. Section 13.10 Amendments, Waivers and Consents. Section 13.11 Performance of Duties. Section 13.12 All Powers Coupled with Interest. Section 13.13 Acknowledgements. Section 13.14 Survival of Indemnities. Section 13.15 Titles and Captions. Section 13.16 Severability of Provisions. Section 13.17 Counterparts. Section 13.18 Binding Effect; Amendment and Restatement; Term of Agreement. Section 13.19 Inconsistencies with Other Documents; Independent Effect of Covenants. Section 13.20 Integration. Section 13.21 Judgment Currency. Section 13.22 USA Patriot Act Notice SCHEDULES Schedule 1.1(a) Commitments as of Closing Date Schedule 1.1(b) Subsidiary Borrowers iv Schedule 1.1(c) Unrestricted Subsidiaries of the Borrower as of Closing Date Schedule 1.1(d) Mandatory Costs Rate Schedule 6.1.6 Subsidiaries of the Borrower as of Closing Date Schedule 9.2 Liens as of Closing Date EXHIBITS Exhibit A-1 Form of Notice of Borrowing Exhibit A-2 Form of Swingline Loan Request Exhibit B Form of Notice of Account Designation Exhibit C Form of Notice of Prepayment Exhibit D Form of New Lender Supplement Exhibit E Form of Commitment Increase Supplement Exhibit F Form of Guarantor Joinder Agreement Exhibit G Form of Notice of Conversion/Continuation Exhibit H Form of Assignment and Assumption Exhibit I Form of Exemption Certificate Exhibit J Form of Foreign Subsidiary Borrower Joinder Agreement v CREDIT AGREEMENT dated as of August 11, 2006 among THE BRINK’S COMPANY, a Virginia corporation (the “Parent Borrower”), certain of the Parent Borrower’s Subsidiaries named on the signature pages hereto or that may hereafter become a party hereto pursuant to Section 2.11, the Lenders from time to time party hereto, BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as Documentation Agent (in such capacity, the “Documentation Agent”), BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Syndication Agents (in such capacity, the “Syndication Agents”) and WACHOVIA
